              Case
DOCUMENTS UNDER    3:19-cr-00367-CRB Document
                 SEAL                                           110 Filed
                                                                     TOTAL09/03/19   Page 12 of
                                                                            TIME (m ins):    M 1
M AGISTRATE JUDGE               DEPUTY CLERK                                    REPORTER/FTR
M INUTE ORDER                  Karen L. Hom                                     FTR 10:40-10:42
MAGISTRATE JUDGE                DATE                                            NEW CASE          CASE NUMBER
JOSEPH C. SPERO                           September 3, 2019                                       19-cr-0367-CRB-8
                                                      APPEARANCES
DEFENDANT                                 AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                 PD.        RET.
Alexander Gonzalez-Vasquez                          Y      P       Geoffrey Hansen                      APPT.
U.S. ATTORNEY                             INTERPRETER                          FIN. AFFT              COUNSEL APPT'D
Ryan Rezaei                               NA                                   SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER             DEF ELIGIBLE FOR           PARTIAL PAYMENT
                             Josh Libby                            APPT'D COUNSEL             OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                       STATUS
                                                                                                          TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT            BOND HEARING          IA REV PROB. or           OTHER
                                                                                or S/R                   Set CRB Date
       DETENTION HRG               ID / REMOV HRG         CHANGE PLEA           PROB. REVOC.              ATTY APPT
   further - not held                                                                                     HEARING
                                                     INITIAL APPEARANCE
         ADVISED                ADVISED                  NAME AS CHARGED             TRUE NAME:
         OF RIGHTS              OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON            READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT              SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY       SPECIAL NOTES              PASSPORT
      ON O/R              APPEARANCE BOND            $                                                SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL               DETAINED        RELEASED       DETENTION HEARING            REMANDED
      FOR               SERVICES                                              AND FORMAL FINDINGS          TO CUSTODY
      DETENTION         REPORT                                                W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
   CONSENT                      NOT GUILTY                GUILTY                 GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                  CHANGE OF PLEA            PLEA AGREEMENT         OTHER:
   REPORT ORDERED                                         FILED
                                                        CONTINUANCE
TO:                                ATTY APPT               BOND                STATUS RE:
09/11/19                           HEARING                 HEARING             CONSENT                  TRIAL SET

AT:                                SUBMIT FINAN.           PRELIMINARY         CHANGE OF                STATUS
                                   AFFIDAVIT               HEARING             PLEA
1:30 PM                                                    _____________
BEFORE HON.                       DETENTION                ARRAIGNMENT          MOTIONS                 JUDGMENT &
                                  HEARING                                                               SENTENCING
Breyer                      further                                                                   Status re:
         TIME W AIVED              TIME EXCLUDABLE         IDENTITY /          PRETRIAL                 PROB/SUP REV.
                                   UNDER 18 § USC          REMOVAL             CONFERENCE               HEARING
                                   3161                    HEARING
                                                ADDITIONAL PROCEEDINGS



cc: LS
                                                                                      DOCUMENT NUMBER:
